Citation Nr: 9908549	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-05 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for a right hip 
injury incurred while in the pursuit of vocational 
rehabilitation.  

2.  Entitlement to an increased evaluation for the residuals 
of a left shoulder injury to the acromioclavicular joint with 
residual instability, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1972.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 1998, the Board remanded this case to the RO for 
additional development.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).

In April 1998, the Board noted that it had denied the claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) in 1989.  The veteran petitioned to 
reopen this claim in 1997.  The RO denied the veteran's 
petition to reopen this claim in May 1997.  The veteran was 
notified of this determination that month.  A notice of 
disagreement to those determinations was not submitted.  
Accordingly, this issue is not before the Board at this time.  

The Board must also note that it appears the veteran may be 
raising the issue of entitlement to a total disability 
evaluation as a result of his service-connected disabilities, 
although this is unclear.  As this claim has not been 
adjudicated by the RO, and as it is not inextricably 
intertwined with the issues certified on appeal at this time, 
it is referred to the RO for appropriate initial 
consideration.  See Parker v. Brown, 7 Vet. App. 116 (1994).  
The RO should request the veteran to clearly indicate what 
additional claim, if any, he wishes to pursue.  The RO should 
then undertake appropriate action to adjudicate this claim, 
if any.  In any event, no other issue is before the Board at 
this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  As a result of service-connected disabilities, the 
veteran was authorized to participate in a vocational 
rehabilitation program.  The vocational program involved the 
completion of a degree at a non-VA facility.  VA paid for the 
courses taken by the veteran to complete this degree.  

3.  In 1988, while attending Portland State University, the 
veteran fell and injured his hip.  The hip injury did not 
occur during actual vocational rehabilitation training.  

4.  The injury sustained by the veteran in the injury of 1988 
did not arise out of an act performed in pursuit of a course 
of training.  

5.  The act of walking from one classroom to another in 1988 
was not part of the "learning activity."  

6.  The veteran is right-handed.  

8.  The residuals of the veteran's service-connected left 
shoulder disability include pain at the glenohumeral joint 
and at the acromioclavicular joint.  Chronic muscular strain 
is also indicated.  External rotation of the left shoulder is 
negative 5 degrees, internal rotation is to 45 degrees, 
forward elevation is to 25 degrees, and abduction is to 
25 degrees.  There is pain in the left shoulder with all 
these movements.  Poor rotator cuff function in the left 
shoulder is also found.  

9.  There is no evidentiary showing that the service-
connected left shoulder disability requires frequent 
hospitalizations or interferes with employability beyond that 
contemplated by the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The requirements for an award of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1155 for a 
disability caused by the accident of 1988 is not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358(c)(5) (1998).

2.  The appellant's left shoulder disability is no more than 
30 percent disabling pursuant to the applicable criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.42, 4.69, 4.71, 
4.71a, Diagnostic Code 5201 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In March 1981, the veteran filed an application for 
vocational rehabilitation.  He was awarded vocational 
rehabilitation under title 38, United States Code, 
Chapter 31.  The veteran underwent extensive vocational 
rehabilitation.  In 1987, he began an associate degree 
program in criminal justice and transferred to Portland State 
University.  In an April 1988 VA special report of training, 
the veteran's vocational rehabilitation specialist reported 
that the veteran had contacted him and indicated that he had 
"some serious medical problems."  It was noted that he had 
hurt his hip in a fall approximately one week ago (in April 
1988) and that the pain kept getting worse day by day.  At 
that time, the location of the actual accident was not 
indicated.  

In a May 1988 outpatient treatment report, it was noted that 
the veteran fell down "slick stairs" approximately five 
weeks ago.  It was indicated that this injury had caused 
persistent right hip pain.  X-ray studies at that time were 
normal.  Pain with weight bearing and range of motion was 
indicated.  No prior history of hip problems was indicated.  
X-ray studies at that time revealed no disability.  Nerve 
conduction studies performed that month were essentially 
normal.  

In a September 1990 VA examination, the veteran noted that 
his left shoulder had been injured in a motor vehicle 
accident during his military service.  He also noted left 
shoulder pain.  At that time, the veteran denied being 
"significantly bothered by any other health problems."  No 
reference was made to a right hip disability.  External 
rotation of the left shoulder was to 10 degrees, internal 
rotation was to 80 degrees, and elevation was to 30 degrees.  
The veteran's complaints of severe pain when moving his left 
shoulder were noted.  Tenderness was severe at the left 
acromioclavicular joint.  X-ray studies revealed some 
"equivocal abnormality."  Difficulties at the left shoulder 
joint and the acromioclavicular joint near the left shoulder 
were indicated.  The left shoulder joint problem was 
diagnosed as a chronic rotator cuff impingement with 
tendinitis.  

In August 1996, approximately eight years after the April 
1988 injury, the veteran claimed entitlement to service 
connection for a chronic hip condition.  He noted the injury 
occurred in 1988 while he was attending Portland State 
University under a vocational rehabilitation program.  The 
veteran also claimed entitlement to an increased evaluation 
for his left shoulder disability.  Both the RO and the 
veteran obtained additional medical records, including those 
cited above.  

Outpatient treatment records obtained by the RO indicate 
sporadic treatment of the veteran's left shoulder.  At a 
September 1996 VA examination he noted pain in his left 
shoulder with any range of motion.  He was unable to raise 
his arm over his head.  He complained of stiffness in the 
left shoulder that occurs during the mornings.  A magnetic 
resonance imaging (MRI) in 1993 had revealed degenerative 
joint disease of the acromioclavicular glenohumeral joints.  
It was reported that the veteran had been unemployed as a 
probation officer due to shoulder and hip problems.  It was 
also noted that the veteran injured his right hip in 1988 
when he fell down "slick steps." He indicated that the 
accident occurred at Portland State University.  The veteran 
complained of intermittent pain in the right hip and stated 
that he was only able to walk approximately 50 to 75 yards 
before the hip pain began.  

Physical evaluation at that time revealed symmetry of the 
shoulder with gait.  The left upper arm appeared slightly 
smaller than the right.  Range of motion of the left shoulder 
revealed abduction of 50 degrees, internal rotation of 
60 degrees, external rotation of 50 degrees, flexion of 
75 degrees, and extension of 0 degrees.  Examination of the 
hips revealed that the veteran was favoring his right leg.  
Tenderness on palpation over the greater trochanter and the 
posterior iliac crest was indicated.  Range of motion of hips 
revealed abduction to 0 to 30 degrees on the right, 
45 degrees on the left, abduction of 0 to 10 degrees on the 
right and 20 degrees to the left, flexion from 0 to 
90 degrees to the right and 135 degrees on the left, external 
rotation from 0 to 30 degrees on the right and from 
45 degrees on the left, and internal rotation from 0 to 
20 degrees on the right and to 35 degrees on the left.  The 
veteran was diagnosed with a dislocation of the left shoulder 
and a status post trauma, right hip, with chronic pain 
syndrome.  

In his January 1997 substantive appeal, it was reported that 
his left shoulder disability had caused him to lose four 
jobs.  The veteran also noted that his employability was very 
limited due to his service-connected shoulder disability.  
With regard to his claim of entitlement to service connection 
for a right hip disability, it was contended that while 
attending Portland State University he fell down a flight of 
steps while changing classes and injured his right hip in 
1988.  He noted the use of crutches for over one year.  It 
was contended that due to this injury he was further limited 
in his employability.  

At a hearing held before a hearing officer at the RO in July 
1997, the veteran noted the use of Motrin to treat his 
service-connected shoulder disability.  No physical therapy 
for the shoulder was indicated.  He indicated limits on his 
mobility in the left shoulder with difficulties in standing, 
lifting, bending, stooping, and climbing.  The veteran also 
noted the loss of a lot of time from work due to his service-
connected disability.  He last worked approximately one year 
ago.  The veteran's spouse, a nurse, also testified on the 
veteran's behalf.  She noted the problems associated with the 
veteran's service-connected left shoulder disability, 
including limitation of motion and treatment with high doses 
of Motrin.  The veteran also testified that he was not aware 
he could file a claim for his right hip disability until many 
years after the injury occurred, thus explaining the delay in 
the filing the claim.  

At the request of the RO, the veteran underwent an additional 
VA evaluation in August 1997.  Orthopedic symptoms at that 
time included no neck pain or headache.  The left trapezius 
muscle was reported to be very painful at the glenohumeral 
joint and at the acromioclavicular joint.  The veteran stated 
that his most bothersome health problem in the last three 
months had been his left shoulder pain.  His second worst 
problem was bilateral elbow pain and his third worst problem 
was right hip pain.  Shoulder motion was severely impaired on 
the left by pain.  He allowed only limited movement during 
the VA evaluation.  Several complaints with shoulder movement 
were noted.  Pain and tenderness involving all the left 
shoulder areas limited the rotator cuff motion on the left.  
The worst tenderness was at the acromioclavicular joint.  
Both shoulders were reported to have degenerative enlargement 
of the acromioclavicular joint, but tenderness and pain were 
on the left side only.  X-ray studies had revealed some 
degeneration of the glenohumeral joint and acromioclavicular 
joint.  The shoulder symptoms involved the trapezius muscle, 
the acromioclavicular joint and the glenohumeral joint.  The 
trapezius muscle symptoms were diagnosed as a chronic 
muscular strain.  The acromioclavicular joint symptoms were 
diagnosed as post-traumatic synovitis and post-traumatic 
degenerative arthritis.  A mild continuing instability was 
also noted.  The prognosis indicated continuing chronic 
shoulder pain.  

With regard to the veteran's complaints of pain, the examiner 
noted guarding of the joint and facial winces.  The veteran 
reported flare-ups of pain every day.  The use of oral 
medications and heat was indicated.  The examiner stated, in 
pertinent part:

I was asked to comment on the symbolic 
loss of motion to represent these various 
pain problems.  He already has a very 
severe loss of motion on examination 
today.  In my opinion, an additional 10 % 
loss of motion in all directions would 
adequately represent the increased 
symptoms related to flare-ups, etc.  

In September 1997, the RO returned the August 1997 VA 
examiner to the physician who had performed the examination 
because the examiner had failed to report the range of motion 
of the veteran's left shoulder.  In a September 1997 addendum 
to the August 1997 examination, the examiner noted that his 
evaluation had revealed external rotation of negative 
5 degrees, internal rotation of 45 degrees, forward elevation 
of 25 degrees, and abduction of 25 degrees on the left.  Pain 
in the left shoulder with these movements was reported.  
Rotator cuff function was normal on the right and rather 
"poor" on the left.  Rotation of the arm abducted 
90 degrees and allowed external rotation of 60 degrees with 
internal rotation of 40 degrees on the left.  The range of 
motion report was based on written notes taken at the time of 
the August 1997 evaluation.  Based on this assessment and the 
medical evidence obtained, the RO, in an October 1997 rating 
action, increased the evaluation of the service connected 
left shoulder disability from 20% to 30% disabling.

In April 1998, the Board remanded this case in order to 
schedule the veteran for a hearing at the RO before a member 
of the Board.  At a videoconference hearing held before the 
undersigned in August 1998, the veteran reiterated his 
previous contentions.  Regarding his right hip disability, 
the veteran stated, in pertinent part:

It was a rainy day, I was carrying my 
backpack on my right shoulder and as I 
was coming down the steps, the bag 
weighed about 30 pounds with books and 
materials and everything I needed for the 
day and I was changing classes.  The step 
was wet, I went down and I slipped and 
when I slipped the bag and everything 
automatically drug [sic] me down on my 
right side.  And my hip was injured at 
that time [sic] but I didn't feel at that 
time that I needed to go to the hospital 
until it got worse after a period of 
time.  I thought it was just a, just a 
pull or a sprain so I tried to tough it 
out which was a mistake.

The veteran indicated treatment at a VA hospital in Portland 
after the accident.  The veteran's spouse also testified on 
the veteran's behalf.  It was contended that the VA could not 
distinguish going to and from classes as being part of 
vocational rehabilitation.  The veteran testified that he was 
directly leaving one class and going directly to another 
class as part of his vocational rehabilitation program.  He 
noted continuous treatment of his right hip disability since 
1988.  

With regard to the service-connected left shoulder 
disability, the veteran testified that he underwent regular 
treatment for this condition.  He specifically noted regular 
treatment of this condition the day prior to the hearing in 
August 1998.  The veteran noted that his last full-time job 
was in 1993.  In describing his pain, the veteran noted that 
it was a constant pain similar to a toothache.  Occasional 
swelling and exacerbation of the condition was also noted.  
The veteran indicated that this condition radiated down to 
his elbow just about "every day."  

Entitlement to Compensation Pursuant to 38 U.S.C.A. §  1151 
for a Right Hip Injury.

Based on the evidence of record, it appeared that the veteran 
injured himself in 1988 while attending classes at Portland 
State University.  Further, it must be conceded that daily 
classroom attendance was required for the vocational program 
he was pursuing at the time of the injury.  The critical 
question in this case, however, is whether VA may compensate 
the veteran for this injury under  38 U.S.C.A. §  1151 (West 
1991 & Supp. 1998).  

The governing statute, 38 U.S.C.A. § 1151, provides that 
where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of the pursuit of a 
course of vocational rehabilitation under Chapter 31, and it 
is not the result of his own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability, or aggravation, was service connected.  
The statute also provides for compensation for additional 
disability resulting from VA hospital or medical care.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provided that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation was precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to reinstate a showing of 
negligence for recovery under section 1151.  In pertinent 
part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. §§ 3.361, 23.363 (1998), were effective 
from October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (to be 
codified at 38 C.F.R. §§ 3.361 - 3.363).  

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As a result, the 38 U.S.C.A. § 1151 
claim must be evaluated under both the old and new provisions 
of 38 U.S.C.A. § 1151 to determine which version is most 
favorable to him.  In this case, however, neither the Gardner 
determination, nor the subsequent legislative changes affect 
the provision of compensation benefits under 38 U.S.C.A. 
§ 1151 for disability incurred or aggravated by pursuit of a 
course of vocational rehabilitation.   Thus, the Board is not 
confronted with the requirement of deciding whether the old 
or the new criteria is more favorable.  

The critical issue in this case is whether the Board may 
award the veteran compensation for this injury.  As noted 
above, the governing statute, 38 U.S.C.A. § 1151, provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of the "pursuit of" 
a course of vocational rehabilitation under Chapter 31, and 
not the result of his own willful misconduct, and such injury 
or aggravation results in additional disability, disability 
compensation shall be awarded in the same manner as if such 
disability, or aggravation, was service connected.  38 C.F.R. 
§ 3.358(c)(5), the regulation implementing that statute, 
provides that:

Compensation for disability resulting 
from the pursuit of vocational 
rehabilitation is not payable unless 
there is established a direct (proximate) 
causal connection between the injury or 
aggravation of an existing injury and 
some essential activity or function which 
is within the scope of the vocational 
rehabilitation course, not necessarily 
limited to activities or functions 
specifically designated by [VA] in the 
individual case, since ordinarily it is 
not to be expected that each and every 
different function and act of a veteran 
pursuant to his or her course of training 
will be particularly specified in the 
outline of the course or training 
program.  For example, a disability 
resulting from the use of an item of 
mechanical or other equipment is within 
the purview of the statute if training in 
its use is implicit within the prescribed 
program or course outlined, or if its use 
is implicit in the performance of some 
task or operation the trainee must learn 
to perform, although such use may not be 
especially mentioned in the training 
program.  In determining whether the 
element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in 
pursuance of the course of training, that 
is, a required "learning activity," and 
one arising out of an activity which is 
incident to, related to, or co-existent 
with the pursuit of the program of 
training.  For a case to fall within the 
statute there must have been sustained an 
injury which, but for the performance of 
a "learning activity" in the prescribed 
course of training, would not have been 
sustained.  A meticulous examination into 
all the circumstances is required, 
including a consideration of the time and 
place of the incident producing the 
injury.

In the present case, the veteran contends that he sustained a 
hip injury in 1988 while traveling to a class he was 
attending in pursuit of vocational rehabilitation and that, 
essentially, traveling to the classroom was a necessary part 
of the VA vocational rehabilitation program.  

As set forth above, the record indicates that he did, in 
fact, sustain an injury in 1988 while traveling between 
classes during a course of vocational rehabilitation.  
Nonetheless, the Board finds that there is no direct 
(proximate) causal connection between the veteran's injury 
and some essential learning activity or function which was 
within the scope of his vocational rehabilitation course. 

Available vocational rehabilitation and counseling records 
indicate that he was enrolled in a course of study in pursuit 
of a degree.  The injury in question arose out of an activity 
(walking) which was merely incidental to this program of 
training.  The element of direct or proximate causation is 
specifically lacking in this case inasmuch as the injury did 
not arise out of the act of attending the class performed in 
pursuance of a course of training.  Simply stated, walking to 
a class is not a "learning activity" required for the 
class.  There is no indication that his injury, but for the 
performance of a "learning activity" in the prescribed 
course, would not have been sustained.  In the absence of 
direct (proximate) causal connection between the hip injury 
sustained in 1988, and some essential learning activity or 
function which was within the scope of his vocational 
rehabilitation course, the Board concludes that the claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 must be denied.  See also VA OPGC 
Prec. 14-97 (April 7, 1997) (indicating that no compensation 
is payable under 38 U.S.C.A. § 1151 in cases where injury 
proximately results from an act or omission of a third party 
over which VA has no control) (citing 35 Op. Att'y Gen. 78 
(1926) and 35 Op. Att'y Gen. 38 (1926)).

This determination is consistent with decisions from the U.S. 
Court of Appeals for Veterans Claims (Court).  In Sweitzer v. 
Brown, 5 Vet. App. 503 (1993), the appellant in that case 
reported to the Radiology Department of the VA Medical Center 
(VAMC) in Long Beach, California, for a scheduled upper 
gastrointestinal X-ray examination.  Upon checking in, the 
appellant was advised that there would be a 20-minute wait.  
He decided to take a walk, left the clinic area, and 
proceeded to the first floor of a building where he began 
reading a bulletin board at the intersection of two 
corridors.  While the appellant was squatting down to look 
more closely at an advertisement for an automobile, an 
unidentified patient in a motorized wheelchair rounded the 
corner, struck the appellant in the lower torso, and knocked 
him to the ground.  Id. at 504.

In Sweitzer, the appellant contended that but for his VA 
evaluation, the motorized wheelchair would not have injured 
him.  In the case before the Board at this time, the veteran 
contends that but for his vocational rehabilitation program, 
he would not have been injured in 1988.  In Sweitzer, the 
Court concluded that the legislative history of 38 U.S.C.A. 
§ 1151 could be read as reinforcing the conclusion that 
compensation under this section is to be awarded for an 
increase in disability that is the result of action by the VA 
and "not from a coincidental event."  Id. at 505 (Mankin, 
J., dissenting).  The argument presented to the Court in 
Sweitzer is similar in nature to the argument presented by 
the veteran in this case.  In this case, the veteran 
correctly states that had it not been for his course of 
vocational rehabilitation, sponsored by VA, he would not have 
been at Portland State University in 1988.  In Sweitzer, the 
appellant in that case also correctly noted that had he not 
been scheduled for an upper gastrointestinal X-ray 
examination at a VAMC, he would not have been at the VAMC and 
been injured by the motorized wheelchair.  In both cases, 
neither veteran is indicating that the VA was negligent or in 
any way responsible for the actions or events that occurred.  
In both cases, the veterans were injured in accidents 
occurring in the course of a VA program.  However, in both 
cases, the injuries in question were coincidental events, not 
caused by either a VA examination or VA vocational training.

Compensation for a disability resulting while in a Chapter 31 
program requires a causal connection between the injury and 
the "learning activity."  In other words, the injury must 
occur while participating in an educational activity.  If, 
for example, the veteran was involved in an automobile 
accident while being trained to drive an automobile as part 
of a VA vocational program, any injury caused by the accident 
could be determined as arising from a required learning 
activity.  However, such acts, for example, as obtaining 
school supplies, entering the grounds of a school, eating on 
campus, leaving the school for home, or studying at a local 
library are not acts performed in pursuance of a course of 
training or a required "learning activity."  Such acts are 
found to be an incidental to, or coexistent with, the goal of 
a degree.  As such, the accident was incidental to the 
education he was receiving.

It may be contended that the regulatory language governing 
the award of benefits under 38 U.S.C.A. §  1151 for 
disability incurred or aggravated in pursuit of a course of 
vocational rehabilitation imposes an impermissible 
restriction beyond what is contemplated by the authorizing 
statute.  Under the law, however, the Board clearly lacks 
legal authority to overturn properly promulgated regulations 
of the department.  38 U.S.C.A. § 7104(c) (West 1991).  It 
may also be maintained that the statutory language should be 
interpreted as allowing for a grant under the facts of this 
case since the veteran was "in pursuit" of a course of 
rehabilitation, as the statutory language provides.  However, 
for the reasons noted above, the Board does not agree.  
First, the regulatory language is clear.  This is not merely 
an interpretation of the language, but the language itself.  
The injury must occur during performance of an essential 
activity within the scope of the vocational rehabilitation 
course itself.  Statutes, regulations, and precedents of the 
General Counsel of VA and precedent opinions of the Court 
bind the Board.  See 38 U.S.C.A. §§ 7104(c), 7252 (West 
1991).  While a decision of the Court has required revision 
of 38 C.F.R. § 3.358(c)(3) (1993), the Court has not rendered 
a decision which has found the regulation governing the 
determination in this case, 38 C.F.R. § 3.358(c)(5), to be 
not in conformity with the statute.  Rather, it has provided 
the Board with a case which only supports this determination.  
Thus, the Board is bound by this regulatory language and does 
not have the power other than to adhere to it.  Secondly, 
this regulation is in accord with the concept expressed in 
the statute that compensation benefits will be awarded for 
injury sustained in "the pursuit of a course of vocational 
rehabilitation."  This regulatory language distinguishes 
between an injury that is incident to or coexistent with 
pursuit of training, in which case payment of benefits under 
§ 1151 is not contemplated, and an injury resulting from an 
act arising out of a required learning activity, for which 
such benefits are payable.  The phrase "in pursuit" is used 
here in the sense of the activity required to obtain a degree 
or diploma or other recognition of successful completion of a 
course of study.  Thus, the Board finds that the veteran's 
slip and fall injury was in the nature of an injury incident 
to or coincidental with his program of vocational 
rehabilitation, and was not an injury that arose out of a 
required learning activity.  Accordingly, compensation 
benefits pursuant to 38 U.S.C.A. § 1151 are not payable for 
the claimed right hip injury.  

Entitlement to an Increased Evaluation for the Veteran's Left 
Shoulder Disability.

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. §  5107(a).  It is 
essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (1998).  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, while the Board will review the 
service-connected disability in relation to its history, the 
Board will concentrate its efforts to determine the nature 
and extent of the current disability to determine the proper 
evaluation.

The first question posed by this situation is whether VA has 
discharged its responsibilities in this matter in a fashion 
that would permit the Board to resolve this case on the 
merits.  VA has a duty to assist the veteran in developing 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1998).  
That duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the [statutory duty to 
assist] also includes VA assistance in obtaining relevant 
records from private physicians when [the veteran] has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  However, 
while the duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 1 Vet.App. 90, 92 
(1991)), the duty is not always a one-way street; nor is it a 
"blind alley."  Olson, 3 Vet. App. at 483.  

In this case, the veteran has indicated regular treatment for 
his left shoulder disability, including the day immediately 
before the hearing held before the undersigned on August 7, 
1998.  While the medical record in question is a VA record, 
the veteran, during his testimony to the undersigned, 
indicated that this was only part of his regular treatment, 
would not reveal a worsening of the condition, and would not 
provide any additional information material to this claim.  

While these records have not been obtained, the Board finds 
that it has sufficient evidence to proceed in this case 
without obtaining this particular outpatient treatment 
report.  The veteran receives regular treatment for his left 
shoulder disability.  This fact is not in dispute.  If this 
record were obtained by the RO, associated with the veteran's 
claims folder, returned to the Board, and reviewed by the 
undersigned, additional medical records would inevitably be 
available indicating the same regular treatment of this 
disability.  For this reason, additional development to 
obtain such records likely could extend in perpetuity, with 
the result that a complete record would never be obtained for 
review.   

Based on the testimony provided by the veteran before the 
undersigned, the Board concludes that the medical records 
cited by the veteran in August 1998 are not required to 
evaluate the veteran's claim.  The records cited by the 
veteran only indicate the continuing treatment for this 
condition.  Based on the statements from the veteran before 
the undersigned, it is clear that this record would not 
indicate a worsening of the condition or provide any material 
evidence that would support the veteran's claim.  In this 
regard, the Board would concede that the veteran receives 
regular treatment for his left should disability.  The 
medical record cited by the veteran would only be a 
continuation of this treatment and would, based on the 
statements provided by the veteran before the undersigned, 
not provide additional pertinent evidence in support his 
claim.  In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted), the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.

In this case, the Board finds that the VA evaluation of 
August 1997, with the addendum requested by the RO and 
submitted by the VA physician in September 1997, and the 
records obtained by the RO fulfill the duty to assist 
mandated by statute.  Accordingly, the Board concludes that 
further development is not needed prior to adjudication of 
this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's disability 
is currently evaluated under Diagnostic Code 5201 (limitation 
of motion of the arm) (1998).  Under this diagnostic code, 
the highest possible evaluation for limitation of motion of 
the minor arm (in this case, the veteran's left) is 
30 percent.  Such an evaluation requires that limitation of 
motion of the left arm is from 25 degrees from the side.  A 
40 percent evaluation under this diagnostic code would only 
be warranted if the veteran were left-handed.  The veteran 
has testified before the undersigned that he is right handed.  
Accordingly, a 40 percent evaluation under Diagnostic 
Code 5201 is not warranted.

The Court has decided as a matter of law that 38 C.F.R. 
§§ 4.40 and 4.45 are not subsumed in Diagnostic Code 5201, 
and that 38 C.F.R. § 4.14 (anti-pyramiding) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use on during flare-ups, 
or due to weakened movement, excessive fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Accordingly, the Court's holding requires the Board 
to consider whether an increased rating for the veteran's 
left shoulder disability may be in order on three independent 
bases: (1) pursuant to the schedular criteria under 
Diagnostic Code 5201, i.e., notwithstanding the etiology or 
extent of his pain complaints, if the medical examination 
test results reflect that range of motion of his left arm is 
in fact limited to 25 degrees from the side; (2) pursuant to 
38 C.F.R. § 4.40 on the basis of additional range-of-motion 
loss in his left shoulder due specifically to his complaints 
of pain on use or during flare-ups; and (3) pursuant to 38 
C.F.R. § 4.45 if there is additional range-of-motion loss in 
his left shoulder due specifically to any weakened movement, 
excess fatigability, or incoordination.

In this case, the RO has clearly reviewed the DeLuca decision 
in awarding the veteran a 30 percent evaluation for his left 
shoulder disability.  Without consideration of the veteran's 
complaints of pain and weakness, an evaluation of 30 percent 
for the left shoulder could not be justified based on the 
recent VA examinations.  Specifically, when the RO determined 
that the veteran's left arm was limited in motion from 
25 degrees from the side, it was clearly taking into 
consideration the veteran's complaints of pain.  However, 
this is the maximum possible evaluation under Diagnostic 
Code 5201.  It is also significant to note that the RO 
increased the rating for the left shoulder disability from 20 
percent to the maximum schedular rating of 30 percent, based 
upon the August 1997 VA examiner's assessment that an 
additional 10 percent loss of motion would adequately 
represent the increased symptoms due to pain and flare ups of 
symptoms.  In light of a detailed review of the veteran's 
vocational rehabilitation records, his treatment and 
examination records, and his statements and testimony, the 
Board concludes that the degree of impairment due to his left 
shoulder disability is appropriated compensated by the 30 
percent schedular rating currently in effect.  

The Board has given consideration to evaluating the service-
connected left shoulder disability under a different 
Diagnostic Code.  The Board notes that the assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5201 is the most appropriate schedular criteria for the 
evaluation of the appellant's left shoulder disability.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Nevertheless, the Board has reviewed other possible 
Diagnostic Codes.

Since there is no currently diagnosed clinical evidence of 
ankylosis of the left shoulder or malunion with deformity or 
other impairment of the humerus, the left shoulder disability 
is not entitled to a higher rating pursuant to Diagnostic 
Codes 5200 (ankylosis of scapulohumeral articulation) or 5202 
(no evidence of loss of head, nonunion, or fibrous union of 
humerus).  He has never been diagnosed with 
ankylosis of the left shoulder and x-rays show no evidence of 
fracture or dislocation.  There is no objective medical 
evidence that shows malunion or other deformity of his 
humerus.

A higher rating by analogy to the schedular criteria for 
diseases of the peripheral nerves, 38 C.F.R. 4.124a (1998), 
is also not warranted as there is no recent or remote 
evidence of associated neurologic impairment of the left 
shoulder.  Additionally, there is no evidence of any 
"additional disability" associated with  some recent x-ray 
findings showing "some" degenerative changes in the left 
shoulder which would require consideration of a separate 
rating pursuant to Diagnostic Code 5003.  Thus, the 30 
percent evaluation currently assigned for the left shoulder 
under Diagnostic Code 5201 appears correct, as a rating under 
this code would account for the recently documented deficits 
of range of motion on forward flexion and abduction.  The 
Board believes that to provide a separate evaluation for the 
appellant's arthritis would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14 (1998).  In Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  

The RO has also evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (impairment of the 
clavicle or scapula) (1998).  However, the maximum possible 
evaluation under this code is 20 percent.  Accordingly, an 
increased evaluation under this diagnostic code is also not 
warranted.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  

It has been contended that the service-connected disability 
interferes with his employment.  However, the Board finds 
absolutely no basis within the medical evidence of record to 
support this determination.  While the veteran has been 
unemployed for many years, the medical evidence which the 
Board has found credible supports the conclusion that the 
service-connected shoulder disability does not influence 
employability in ways not contemplated by the rating 
schedule.  In light of the recent evaluations of this 
disability, which the Board finds to be highly probative, 
there is no evidence which the Board considers as credible to 
indicate that the musculoskeletal disability impairs earning 
capacity by requiring frequent hospitalizations or because 
medication required for that disability interferes with 
employment.  

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.  While the 
veteran has complained of frequent and constant pain due to 
his service-connected disability, the Board finds that the 
recent VA examinations and testing do not support the 
conclusion that the left shoulder disability has more impact 
on the veteran's employability than that already contemplated 
by the rating schedule.  Simply stated, the objective medical 
evidence, including the testimony of the veteran's spouse, 
does not support the conclusion that his employability is 
impacted by his left shoulder disability beyond that already 
recognized by the 30 percent rating assigned under the rating 
schedule.  Accordingly, based on a review of the current 
evidence of record, the Board finds that the record has not 
raised the issue of extraschedular entitlement.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis on which to assign an 
increased evaluation for the reasons discussed herein.

Lastly, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. §  1151 (West 1991 & Supp. 1998), for a right hip 
disability incurred while in the pursuit of a course of 
vocational rehabilitation, is denied.

Entitlement to an evaluation greater than 30% for the 
residuals of a left shoulder injury to the acromioclavicular 
joint with residual instability is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals




 



- 2 -


